t c summary opinion united_states tax_court kelly butler petitioner v commissioner of internal revenue respondent docket no 29230-13s l filed date kelly butler pro_se jeremy d cameron peter t mccary and a gary begun for respondent summary opinion leyden special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1all section references are to the internal_revenue_code code as continued reviewable by any other court and this opinion shall not be treated as precedent for any other case the internal_revenue_service irs office of appeals appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date and a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination dated date the notice_of_determination and the supplemental notice_of_determination sustained a proposed levy with respect to petitioner’s unpaid federal_income_tax liability petitioner invoked the court’s jurisdiction by timely filing a petition for review of the determination pursuant to sec_6330 the issues for decision are whether petitioner may amend her originally filed continued amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case 3on date the court ordered that correspondence received date from petitioner be filed as of that date as the petition in this case and that the petition filed date be filed as the amended petition in this case federal individual_income_tax_return original tax_return to claim the filing_status of married_filing_jointly the amount of social_security disability benefits benefits petitioner received from the social_security administration ssa during the portion of the benefits petitioner received that is taxable for and whether the appeals_office abused its discretion in sustaining the proposed levy for reasons stated herein the court holds that petitioner may not amend her original tax_return to claim the filing_status of married_filing_jointly during petitioner received dollar_figure of benefits from the ssa hereinafter total benefits dollar_figure of the total benefits is taxable to petitioner for hereinafter taxable benefits and the appeals_office did not abuse its discretion in sustaining the proposed levy background the parties submitted this case fully stipulated pursuant to rule petitioner resided in florida when she timely filed her petition i benefits paid to petitioner in petitioner received a form ssa-1099 social_security_benefit statement from the ssa that reported total benefits of dollar_figure as follows benefit amount_paid by check or direct deposit medicare part b premiums deducted from benefits attorney’s fees dollar_figure dollar_figure dollar_figure the total benefits included the following amounts paid in for through dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the benefits directly deposited into petitioner’s bank account consisted of a lump-sum payment of dollar_figure deposited on date and payments totaling dollar_figure deposited approximately monthly from mid-july through date by letter dated date the ssa informed petitioner that she would soon receive a check for dollar_figure because we are sending you money which we did not have to use to pay an attorney sic fee this amount was part of the dollar_figure the ssa reported as attorney’s fees in the form ssa-1099 the ssa reported in a form ssa-1099 payments to petitioner totaling dollar_figure in but not the dollar_figure for the unpaid attorney’s fees 4the record does not show what portions if any of the amounts attributable to through were allocated to medicare part b premiums or attorney’s fees ii petitioner’s original tax_return petitioner assisted by a commercial tax_return preparation service filed her original tax_return late on date in that tax_return petitioner claimed the filing_status of married_filing_separately and entered the name and social_security_number of her spouse james butler petitioner reported wages of dollar_figure total benefits of dollar_figure on line 20a and taxable benefits of dollar_figure on line 20b petitioner claimed a standard_deduction of dollar_figure and reported a total_tax of dollar_figure petitioner claimed a making_work_pay_credit of dollar_figure and reported an amount owed of dollar_figure petitioner did not submit any payment with the original tax_return on date the irs notified petitioner it had disallowed the claimed making_work_pay_credit as a math error the record does not indicate whether petitioner challenged the disallowance on the same day the irs assessed the total_tax of dollar_figure shown in the tax_return an addition_to_tax under sec_6651 for failure to timely file the tax_return an addition_to_tax under sec_5during petitioner was married to mr butler 6petitioner calculated the amount of taxable benefits for on the basis of a filing_status of married_filing_separately and having lived apart from mr butler for all of see sec_86 c a a respondent did not challenge this calculation or that petitioner had lived apart from mr butler for all of a for failure to timely pay the tax shown on the tax_return and interest the irs mailed a notice_and_demand for payment letter to petitioner at her last_known_address petitioner did not pay the balance due iii mr butler’ sec_2010 tax_return mr butler filed a federal individual_income_tax_return and also claimed the filing_status of married_filing_separately the irs subsequently issued a notice_of_deficiency to mr butler for in response to which he filed a petition with the court seeking redetermination of the deficiency he settled his case for by stipulated decision butler v commissioner t c dkt no 7993-13s date iv request for collection_due_process_hearing the irs mailed petitioner at her last_known_address a notice_of_intent_to_levy and notice of your right to a hearing on date with respect to the unpaid tax_liability for petitioner timely filed a form request for a collection_due_process or equivalent_hearing petitioner checked the boxes for filed federal_tax_lien and proposed levy or actual levy as the bases for the collection_due_process cdp hearing request at the time petitioner filed the form the irs had not filed a notice_of_federal_tax_lien for the unpaid tax_liability for in the form petitioner requested an offer-in-compromise as a collection alternative and a withdrawal of lien asserting no tax due petitioner also wrote the following in the other section of the form right to file jointly disability s s pay reported is w rong by dollar_figure big_number for year mr butler signed the form as petitioner’s representative by letter dated date the irs informed petitioner that it had received the form and was forwarding it to the appeals_office by letter dated date the appeals_office informed petitioner it had received her request for a cdp hearing the appeals_office settlement officer so assigned to petitioner’s cdp hearing request sent petitioner a letter dated date to schedule a telephone cdp hearing for date the so informed petitioner that if the date and time were not convenient or if she wanted a face-to-face conference at the appeals_office closest to her she should contact the so by date 7petitioner checked the box to request an equivalent cdp hearing but the record shows and the parties do not dispute that she timely requested a cdp hearing the so also informed petitioner in that letter that she could not dispute the underlying tax_liability because it was the result of a tax_return she had filed voluntarily she could file an amended tax_return for consideration mr butler had to complete and file a form_2848 power_of_attorney and declaration of representative to represent her before the irs and in order for the so to consider the requested collection alternative she had to submit by date copies of her filed and tax returns a form 433-a collection information statement for wage earners and self-employed individuals and a form_656 offer_in_compromise v initial cdp hearing petitioner did not contact the so before the scheduled cdp hearing submit the requested information or participate in the scheduled cdp hearing the so sent petitioner a letter dated date because petitioner had not called at the time of the scheduled cdp hearing or submitted the requested information the so gave petitioner until date to submit the requested information and informed her that a determination would otherwise be made by reviewing the administrative file the so referred to this letter as the last chance letter on date petitioner and mr butler called and spoke with the so and asserted that petitioner was not liable for the total_tax reported in the original tax_return the so explained that the underlying tax_liability was the result of a tax_return petitioner had filed voluntarily and on which she had reported her income petitioner and mr butler notified the so that they had filed an amended federal_income_tax return claiming the filing_status of married_filing_jointly implied that the amended tax_return reported no tax due and stated that the irs was going to accept the amended tax_return once it was signed the so informed petitioner and mr butler that the amended tax_return would not be processed by the irs because mr butler had filed an individual federal_income_tax return for received a notice_of_deficiency for and filed a petition with the court seeking redetermination of the deficiency as to his tax_return the so informed petitioner that she could not challenge the underlying tax_liability the so also informed petitioner and mr butler that petitioner was not eligible for an installment_agreement or an offer-in-compromise because she had not filed tax returns for and petitioner requested an extension from the date deadline in the last chance letter to file the tax returns for and and an offer-in-compromise the so sent petitioner a letter dated date to extend the deadline to date for her to submit the tax returns for and and an offer-in-compromise petitioner did not submit the requested tax returns or information by the extended deadline the so verified that the legal and administrative requirements were met and on date issued the notice_of_determination that sustained the proposed levy with respect to petitioner’s unpaid tax_liability for vi order remanding to appeals_office this case was set for the court’s trial session on date in tampa florida petitioner was not present at calendar call and instead mr butler appeared on her behalf to which respondent objected at the trial session respondent made an oral motion for entry of decision the court noted that petitioner had been erroneously informed by the appeals_office that she could not challenge the underlying tax_liability even though there was a dispute about the amount of her benefits that was subject_to tax and that perhaps this erroneous information had caused her to not submit the requested financial information in support of a collection alternative the court asked whether respondent had considered waiving the additions to tax pursuant to internal_revenue_manual irm pt date on date the court ordered respondent to report whether petitioner qualified for the first-time abate administrative waiver for the late-filing and late-payment additions to tax and ordered petitioner to file an objection if any to respondent’s oral motion for entry of decision on date respondent reported that petitioner did not meet the first-time abate administrative waiver requirements for the abatement of the late- filing and late-payment additions to tax because petitioner and mr butler had been assessed an accuracy-related_penalty for in a significant amount petitioner did not file a response to respondent’s oral motion for entry of decision on date the court by order denied respondent’s oral motion for entry of decision and remanded the case to the appeals_office for the purpose of affording petitioner a supplemental cdp hearing under sec_6330 at which she could challenge her underlying tax_liability for and or present an alternative to the proposed levy in that order the court stated 8this section of the internal_revenue_manual irm hereinafter referred to as the first-time abate administrative waiver states that it may be appropriate to abate additions to tax for failure to timely file and failure to timely pay when the taxpayer has no prior penalties for the preceding years and has filed or filed a valid extension for all currently required returns and paid or arranged to pay any_tax due irm pt date so smith informed petitioner that she could not challenge her underlying liability as part of the administrative review process because she self-reported the tax due on her return on date the appeals_office issued to petitioner a notice_of_determination for stating that she was barred from challenging the existence or amount of her underlying liability and that respondent would proceed with the proposed levy there is no indication in the administrative record that petitioner was issued a notice_of_deficiency for or that she otherwise had a prior opportunity to dispute the amount of her tax_liability for that year on this record we conclude that the appeals_office erred in denying petitioner the opportunity to challenge her underlying liability during the administrative review process vii supplemental cdp hearing and supplemental notice_of_determination the so sent petitioner a letter dated date to schedule a supplemental telephone cdp hearing for date in that letter the so informed petitioner that during that supplemental cdp hearing petitioner could raise collection alternatives to the proposed levy challenges to the appropriateness of the collection action spousal defenses if applicable and challenges to the underlying tax_liability the so informed petitioner that if she wanted to dispute the total_tax reported in her original tax_return she would have to file a form 1040x amended u s individual_income_tax_return for by date the so confirmed that at that time petitioner was in filing compliance with all required tax returns but the so informed petitioner that she had to complete a form 433-a and form_656 by date if she wanted to propose an offer-in- compromise as a collection alternative on date petitioner faxed to the so a copy of a form 1040x that she had filed with the irs petitioner attached to the form 1040x a proposed form_1040 u s individual_income_tax_return proposed tax_return that reported total benefits of dollar_figure on line 20a and taxable benefits of dollar_figure on line 20b both less than the total benefits and taxable benefits petitioner had reported in her original tax returndollar_figure the proposed tax_return reported an amount owed of dollar_figure also less than the total_tax petitioner had reported in her original tax_return petitioner included a copy of a check dated date for dollar_figure that she had submitted to the irs with the form 1040x the copy of the check was superimposed over the top of the second page of the copy of the form 1040x and obstructed a portion of 9the form 1040x bears the signature of mr butler with a notation for kelly butler 10the record does not show and petitioner has not explained how she calculated the asserted taxable benefits in the proposed tax_return petitioner also reported no wages in the proposed tax_return but reported taxable ira_distributions of dollar_figure the form 1040x and the proposed tax_return were prepared by the same commercial tax_return preparation service that had prepared petitioner’s original tax_return the amended tax_return in part iii explanation of changes of the form 1040x petitioner wrote only paid_by ss in the so held the supplemental cdp hearing by telephone on date with petitioner and mr butler the so confirmed that the irs had received petitioner’ sec_2010 form 1040x because the payment had posted with a designated code indicating that the payment had arrived with an amended tax_return however the irs had not yet reviewed the form 1040x the so notified petitioner that the underlying tax_liability could not be resolved until the irs reviewed the form 1040x the so requested an unobstructed copy of the form 1040x from petitioner to forward to the irs to expedite its processing petitioner submitted an unsigned unobstructed copy of the second page of the form 1040x to the so the so forwarded the form 1040x to the irs for processing on date and again on date the irs notified petitioner in a letter dated date that the form 1040x could not be processed because the income petitioner had reported did not match the income reported by the ssa to the irs the letter included irs tax_return transcripts and wage and income transcripts for for petitioner to review the so also notified petitioner in a letter dated date that the form 1040x had not been accepted and gave her days to submit a new form 1040x reporting the income the ssa reported she had received in in that letter the so also notified petitioner that she could enter into a collection alternative by contacting the so within days petitioner neither submitted a new form 1040x for nor contacted the so to discuss a collection alternative the appeals_office issued the supplemental notice_of_determination again sustaining the proposed levy the so determined that the amended tax_return that petitioner had submitted could not be accepted because it did not report all the income the ssa reported she had received and that petitioner had not shown that the total_tax as reported in her original tax_return was incorrect the so also rejected petitioner’s request for a collection alternative because petitioner had not provided a form 433-a or a form_656 as requested i jurisdiction and standard of review discussion sec_6331 authorizes the commissioner to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized by sec_6331 may be made with respect to any unpaid tax only after the commissioner has notified the person in writing of his intention to make the levy at least days before any levy action is begun sec_6330 elaborates on sec_6331 and provides that the written notice must inform the taxpayer of her right to request a cdp hearing sec_6330 sec_301_6330-1 proced admin regsdollar_figure if a cdp hearing is requested the hearing is to be conducted by the appeals_office sec_6330 at the hearing the so conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 the taxpayer may raise at the cdp hearing any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 within days after the appeals_office issues a notice_of_determination the taxpayer may appeal the determination to the court sec_6330 11petitioner in the form requested a withdrawal of a federal_tax_lien however the record does not indicate that a federal_tax_lien was filed at the time petitioner filed the form petitioner did not raise the issue of withdrawal of a federal_tax_lien with the so or in her petition that issue is not properly before the court and is deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded sec_301_6330-1 q a-f3 proced admin regs in seeking tax_court review of a notice_of_determination the taxpayer can only ask the court to consider an issue that was properly raised in the taxpayer’s cdp hearing in reviewing an irs administrative determination in a cdp case if the underlying tax_liability is properly in dispute the court reviews the determination regarding the underlying tax_liability de novo 114_tc_176 the court reviews all other determinations for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii underlying tax_liability the underlying tax_liability in this case consists of the total_tax petitioner reported in her original tax_return the addition_to_tax under sec_6651 for failure to timely file the addition_to_tax under sec_6651 for failure to timely pay and the interest see 115_tc_329 finding that the term underlying tax_liability includes any amount owed by a taxpayer pursuant to the tax laws including additions to tax and interest generally the court does not have authority to consider issues not raised before the appeals_office sec_301_6330-1 q a-f3 proced admin regs petitioner has consistently challenged the amount of total benefits she received from the ssa and the portion of the total benefits that is taxable to her for more specifically petitioner asserted in her petition and her amended petition that the total_tax she had reported in her original tax_return was wrong for two reasons she was entitled to file an amended tax_return to claim the filing_status of married_filing_jointly with her husband and the ssa incorrectly reported the amount of total benefits she received in and as a result the portion of the total benefits that is taxable to her for was less than she had reported petitioner however did not challenge the additions to tax under sec_6651 and or the interest in the form during the cdp hearings or in her petition and amended petition the additions to tax and interest therefore are not properly before this court see sec_301_6330-1 q a-f3 proced admin regs see also rule b any issue not raised in the assignments of error shall be deemed to be conceded a changing filing_status to married_filing_jointly petitioner argued that her tax_liability for would be reduced by her filing an amended tax_return claiming the filing_status of married_filing_jointly petitioner asserted in her amended petition that her total_tax for would have been reduced because she could have used a loss carryforward presumably attributable to mr butler if she was allowed to amend her tax_return to claim the filing_status of married_filing_jointly the court does not need to consider whether there are any losses that can be carried forward because petitioner is barred from amending her original tax_return to claim the filing_status of married_filing_jointly a married taxpayer may not file a federal tax_return claiming the filing_status of married_filing_jointly if after claiming the status of married_filing_separately in a separate tax_return either spouse has been sent a notice_of_deficiency and either spouse files a petition with the court with respect to the notice_of_deficiency sec_6013 both petitioner and mr butler claimed the filing_status of married_filing_separately in their respective tax returns for mr butler received a notice_of_deficiency with respect to hi sec_2010 tax_return and filed a petition with the court with regard to his tax_return see butler v commissioner t c dkt no 7993-13s date accordingly petitioner may not amend her original tax_return to claim the filing_status of married_filing_jointly b total benefits petitioner disputes the amount of total benefits she received from the ssa in and in turn the portion of the total benefits that is taxable to her for gross_income includes all income from whatever source derived unless excludable by a specific code provision sec_61 benefits are included in gross_income sec_86 social_security disability benefits are treated in the same matter as other social_security_benefits see sec_86 thomas v commissioner tcmemo_2001_120 tax ct memo lexi sec_148 at benefits generally are included in gross_income for the year in which they are received even if the benefits are attributable to prior yearsdollar_figure sec_86 sec_451 the ssa reported that petitioner received total benefits of dollar_figure in petitioner disagrees petitioner claims that she received only dollar_figure from ssa the amount the ssa directly deposited into her bank account during and that she did not receive the amount reported as attorney’s fees in petitioner does not address whether the medicare part b premiums of dollar_figure constitute amounts received in and therefore we also deem this issue conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded 12a taxpayer may make an election with respect to the amount of a lump- sum payment of benefits received during a taxable_year in which the portion of the payment is attributable to prior years sec_86 petitioner was eligible to make a sec_86 election on her original tax_return because she received a lump- sum payment of benefits during that was in part attributable to and petitioner did not make a sec_86 election on her original tax_return neither petitioner nor respondent provided a computation showing that petitioner would benefit from a sec_86 election with respect to the reported attorney’s fees as a general_rule income is taxed to the person earning it even if the right to receive the income is contractually assigned to another person before it is earned 281_us_111 114_tc_399 aff’d 259_f3d_881 7th cir banks v commissioner tcmemo_2001_ tax ct memo lexi sec_68 at see also s rept no pincite 1983_2_cb_328 stating that the total amount of social_security_benefits received by a taxpayer is not to be reduced by attorney’s fees under this principle the amount of the benefits reported as attorney’s fees in is considered an amount received by petitioner despite the fact that ssa paid her attorney the reported fee amount petitioner received a benefit from these funds in the form of payment for services required to obtain her benefits see kenseth v commissioner t c pincite the court concludes that petitioner received total benefits of dollar_figure in dollar_figure 13in some circumstances amounts paid for attorney’s fees are deductible as a miscellaneous expense in schedule a itemized_deductions see sec_212 although the ssa reported the amount of attorney’s fees as dollar_figure for the amount of the deduction is limited to expenses related to the collection of income which is required to be included in gross_income for federal_income_tax purposes sec_212 sec_1_212-1 e income_tax regs the deductibility of the allocable attorney’s fees is academic because the amount of the legal fees incurred in securing her benefits ie dollar_figure or of the attorney’s continued iii taxable benefits in her original tax_return petitioner reported dollar_figure as the amount of taxable benefits for that year see supra p and note in the proposed tax_return attached to the form 1040x petitioner asserted that the amount of taxable benefits for was less dollar_figure petitioner has not explained how she calculated the asserted revised amount of taxable benefits of dollar_figure consequently the court decides that the amount of petitioner’ sec_2010 taxable benefits is dollar_figure computed by petitioner as discussed supra note a computation neither the irs nor respondent challenged iv abuse_of_discretion in deciding whether the so abused her discretion in sustaining the proposed levy we consider whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioner had raised and determined whether any proposed collection action balances the need for efficient collection_of_taxes with the continued fees the same percentage of the benefits required to be included in gross_income is less than the standard_deduction for for married_filing_separately ie dollar_figure claimed in petitioner’s original tax_return see sec_212 andrews v commissioner tcmemo_1992_668 tax ct memo lexi sec_708 at sec_1_212-1 e income_tax regs legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 it is clear from the court’s review of the record that the so analyzed the transcript of petitioner’s account and verified that the requirements of applicable law and administrative procedure were followed the so stated in her case activity report that she had reviewed petitioner’s account transcript and confirmed that the proper assessment was made the so did not abuse her discretion in rejecting petitioner’s request for an offer-in-compromise as a collection alternative the so informed petitioner that she had to submit a form 433-a form_656 and supporting financial documentation but petitioner failed to do so the so did not abuse her discretion in determining that petitioner was ineligible for a collection alternative under these circumstances see bergdale v commissioner tcmemo_2014_152 at t here is no abuse_of_discretion when the settlement officer fails to consider a taxpayer’s request for an offer-in-compromise when a form_656 was not filed conclusion the court sustains the appeals office’s determination in the notice_of_determination and the supplemental notice_of_determination and holds that petitioner may not amend her original tax_return to claim the filing_status of married_filing_jointly petitioner received total benefits from the ssa of dollar_figure in dollar_figure of those total benefits is taxable to petitioner in and the appeals_office did not abuse its discretion in sustaining the proposed levy in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above the court finds them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
